Citation Nr: 0803221	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-36 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to separate 10 percent ratings (one for each ear) 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active military service from December 1952 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision that 
denied a claim (filed by the veteran's representative, on his 
behalf) for separate 10 percent ratings for each ear for 
bilateral tinnitus.  The veteran's representative filed a 
notice of disagreement (NOD) in August 2005.  The RO issued a 
statement of the case (SOC) in November 2005, and the 
representative filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later the same month.

As a final preliminary matter, the Board notes that the 
veteran filed a timely NOD with an August 2003 rating 
decision in which the RO, inter alia, denied service 
connection for post-traumatic stress disorder (PTSD) and 
determined that no new and material evidence had been 
received to reopen a previously denied claim for service 
connection for lumbosacral strain.  In a July 2005 rating 
action issued in August 2005, the RO granted service 
connection and assigned an initial 10 percent rating for 
PTSD, effective February 14, 2005.  The RO also issued an SOC 
with regard to the denial of the veteran's petition to reopen 
a service connection claim for lumbosacral strain in August 
2005, but he did not perfect an appeal with regard to the 
issue of reopening his service connection claim for 
lumbosacral strain.  Thus, only the claim listed on the title 
page remains on appeal.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum schedular rating authorized under 
Diagnostic Code 6260.  




CONCLUSION OF LAW

The claim for separate 10 percent disability ratings (one for 
each ear) for bilateral tinnitus is without legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In connection with the claim on appeal, the appellant and his 
representative have been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity 
to present evidence and argument with respect to the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the appellant.  As will 
be explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   See 
also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) 
(the provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter).  


II.  Analysis

In a March 2004 rating decision issued in April 2004, the RO 
granted service connection and assigned an initial 10 percent 
rating for bilateral tinnitus, effective November 7, 2003.

In April 2005, the veteran, through his representative, 
requested separate 10 percent disability ratings (one for 
each ear) for bilateral tinnitus.  The contention is that 
because the veteran's tinnitus is perceived in both ears, he 
is entitled to a separate compensable rating for each ear.  

The veteran predicates his claim on the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), in which the 
Court held that the pre-1999 and pre-June 13, 2003 versions 
of Diagnostic Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit reversed the decision of the Court and concluded that 
the Court erred in not deferring to the VA's interpretation 
of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic 
Code 6260, which limits a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available.  See 38 C.F.R. § 
4.87, Diagnostic Code 6260.  As there is no legal basis upon 
which to award separate schedular ratings for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

The claim for separate 10 percent ratings (one for each ear) 
for bilateral tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


